Title: To George Washington from Brigadier General Peter Muhlenberg, 19 June 1780
From: Muhlenberg, Peter
To: Washington, George



Sir
Fredericksburg [Va.] June 19th 1780

I am just returnd from Petersburg, to which place I went, as soon as the Surrender of Charlestown was confirmd, in order to be at hand to reinforce Colo. Bluford & if necessary to join him myself, with the few Men I had with me—but finding that Colo. Bluforts Corps was totally routed and dispersd, and my stay there unnecessary, I waited on the Governor at Richmond, where the House of Assembly were sitting, in order to know if they had come to a determination, relative to filling up the Virginia Line—I found They had determind to fill up their Continental Battallions, and a Committee was then sitting to bring in a plan for that purpose—The Committee had not broke up when I left the Town, but from what I can learn the plan proposd, & like to be adopted, is, to divide the severall Counties into small districts, and oblige each of them to furnish a Man imediately for the War This plan seems perfectly agreeable to the people, as the present heavy draffts on the Militia, convince them of the necessity of having regular Forces—The first drafft of 2500 Men are nearly ready & will march this Week; another drafft of 5000 are to be raisd imediately—but I am afraid the State will be much distressd for want of Arms, from the returns I have seen I am convincd the whole Amount in their Arsenals does not exceed 4000 fit for imediate service, beside the 2000 They have lent the State of North Carolina—The two State Regiments are now on their March to Chesterfield, from whence They will move on to join the Maryland Line, They amount to little more than 200 effectives—The whole amount of what we have been able to Recruit & Collect is 109 at Chesterfield—28 at Richmond & 20 at this place; The first drafft for a while put a stop to Recruiting, as great sums were given for Substitutes—There are now in the Hospital at Chesterfield 55 belonging to the Maryland Line beside our own, & the Hospital is in want of allmost every necessary Article

for the use of the Sick—The few Continental troops we have are now Clothing & will march on with the State Regiments. I have the Honor to be with great Respect Your Excellencys Most Obedt hble Servt

P: Muhlenberg

